Order entered August 23, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-01093-CR
                             No. 05-20-01094-CR
                             No. 05-20-01095-CR

                   DAYTON BLANE GREEN, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 196th District Court
                           Hunt County, Texas
            Trial Court Cause Nos. 33107CR, 33108CR, 33109CR

                                   ORDER

      We GRANT the State’s August 10, 2021 Motion for Extension of Time to

File State’s Brief. We ORDER the State to file its brief on or before September

1, 2021.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE